DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1, lines 6-7 and claim 6, line 6: “to form an effluent” – such a concept is supported in Figure 1 and original claim 3, but “effluent” lacks antecedent basis in the specification.
Claim 1, line 10: “fuel” - such a concept is supported in specification on p. 6, the list of reactions, but lacks antecedent basis in the specification.
Claim 1, line 11: “oxidizer compounds” - such a concept is supported in specification on p. 2 and p. 6, the list of reactions, but lacks antecedent basis in the specification.
Claim 6, line 4: “approximate” - such a concept is supported in Fig. 1, but lacks antecedent basis in the specification.
Claim 6, lines 9 and 14-15: “first insulating medium” and “second insulating medium” - such a concept is supported in Fig. 1, but lacks antecedent basis in the specification.
Allowable Subject Matter
Claims 1-2, 5-7 and 10-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a method for the plasma dual-electric field aided gas phase reactions comprising passing a reaction gas through the first electric field of an alternating current corona discharge field or a positive corona discharge field to form an effluent; and, passing the effluent from the first electric field through the second electric field of a negative corona discharge field to form a product gas stream, wherein the reaction gas stream comprises one or more fuel compounds chosen from CH4, CO, H2, H2S or NO and one or more oxidizer compounds chosen from CO2, O2, H2O, SO2 or NO2.  Finlay (US 20180236426 A1) does not explicitly disclose the instantly claimed features as stated in the remarks submitted 22 March 2021, p. 6, last paragraph to p. 7, first full 100; Fig. 1) with a first corona discharge (106; p. 12, line 16 to p. 13, line 15; Fig. 1) and a second corona discharge (112; p. 13, line 16 to p. 14, line 9; Fig. 1) with effluents passing through between the corona discharges (chamber 110 with a necked region; Fig. 1).  However, Shawcross only discloses reactions that are made by a negative corona discharge field such as the oxidation of NO to NO2 in both chambers 105 and 110 (p. 15, lines 21-27).   In regards to claim 6, prior art does not explicitly disclose, teach or suggest a dual-electric field apparatus comprising a housing having an inlet and an outlet, at least a first reaction chamber in the housing which receives a reaction gas stream passing through to form an effluent, wherein the first reaction chamber comprises a first electrode disposed inside the first chamber and away from the a wall of the chamber with a first insulating medium disposed between, the first electrode connected to an alternating current or a positive voltage source, and a second reaction chamber receiving the effluent to form a product gas stream, wherein the second reaction chamber comprises a second electrode disposed inside the second chamber and away from the a wall of the chamber with a second insulating medium disposed between, the second electrode connected to a negative voltage source.  The instant invention defines over the prior art for the same reasons as stated above for claim 1.  Shawcross does not explicitly disclose the instantly claimed type of voltage sources for the first and second corona discharge devices in the respective first and second reaction chambers, nor is there a reason in the prior art to modify Shawcross to arrive at the instant invention.
Conclusion
This application is in condition for allowance except for the following formal matters: 
The specification is objected to for the reasons stated above; appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794